I concur in the judgment but cannot agree with the majority's unsupported conclusion that "appellant obviously had not learned this lesson at age seventeen years." Since the appellant was already under commitment to the Ohio Department of Youth Services for rehabilitation and had been in its care for an unknown period of time, he may have already "learned his lesson."
If that were the case, a consecutive commitment for an offense which occurred prior to his rehabilitation would be merely punitive with possible negative consequences. However, since we have only a partial transcript, we have no reason to comment on the wisdom of the court's decision in this matter. *Page 246